

117 S2962 IS: Competitive Onshore Mineral Policy via Eliminating Taxpayer-Enabled Speculation Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2962IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Hickenlooper (for himself, Mr. Heinrich, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to ensure market competition in onshore oil and gas leasing, and for other purposes.1.Short titleThis Act may be cited as the Competitive Onshore Mineral Policy via Eliminating Taxpayer-Enabled Speculation Act or the COMPETES Act.2.Statement of policyIt is the policy of the United States that the Secretary of the Interior shall not issue onshore oil and gas leases except through a competitive bidding process.3.Elimination of noncompetitive leasing under the Mineral Leasing Act(a)Oil and gas leasingSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—(1)by striking subsection (a) and inserting the following:(a)Leasing authority(1)In generalAll land subject to disposition under this Act that is known or believed to contain oil or gas deposits may be leased by the Secretary.(2)Receipt of fair market valueIn conducting leasing activities under this Act, the Secretary shall ensure the receipt by the United States of fair market value for—(A)any land or resources leased by the United States; and(B)any rights conveyed by the United States.; (2)in subsection (b)—(A)in paragraph (1)(A)—(i)in the first sentence, by striking paragraphs (2) and (3) of this subsection and inserting paragraph (2); and(ii)by striking the last sentence; and(B)by striking paragraph (3);(3)by striking subsection (c) and inserting the following:(c)Additional rounds of competitive biddingLand made available for leasing under subsection (b)(1) for which no bid is accepted or received, or the land for which a lease terminates, expires, is cancelled, or is relinquished, may be made available by the Secretary of the Interior for a new round of competitive bidding under that subsection.; and(4)by striking subsection (e) and inserting the following:(e)Term of lease(1)In generalAny lease issued under this section, including a lease for tar sand areas, shall be for a primary term of 10 years.(2)Continuation of leaseA lease described in paragraph (1) shall continue after the primary term of the lease for any period during which oil or gas is produced in paying quantities.(3)Additional extensionsAny lease issued under this section for land on which, or for which under an approved cooperative or unit plan of development or operation, actual drilling operations were commenced prior to the end of the primary term of the lease and are being diligently prosecuted at the time the primary term of the lease ends shall be extended for 2 years and for any period thereafter during which oil or gas is produced in paying quantities..(b)Conforming amendmentsSection 31 of the Mineral Leasing Act (30 U.S.C. 188) is amended—(1)in subsection (d)(1), in the first sentence, by striking or section 17(c) of this Act;(2)in subsection (e)—(A)in paragraph (2)—(i)by striking either; and(ii)by striking or the inclusion and all that follows through , all; and(B)in paragraph (3)—(i)in subparagraph (A), by adding and after the semicolon;(ii)by striking subparagraph (B); and(iii)by striking (3)(A) payment and inserting the following:(3)payment;(3)in subsection (g)—(A)in paragraph (1), by striking as a competitive and all that follows through of this Act and inserting in the same manner as the original lease issued pursuant to section 17;(B)by striking paragraph (2);(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(D)in paragraph (2) (as so redesignated), by striking applicable to leases issued under subsection 17(c) of this Act (30 U.S.C. 226(c)) except, and inserting except;(4)in subsection (h), by striking subsections (d) and (f) of this section and inserting subsection (d);(5)in subsection (i), by striking (i)(1) In acting and all that follows through of this section in paragraph (2) and inserting the following:(i)Royalty reduction in reinstated leasesIn acting on a petition for reinstatement pursuant to subsection (d);(6)by striking subsection (f); and(7)by redesignating subsections (g) through (j) as subsections (f) through (i), respectively. 